91 F.3d 124
Khonesavanh Lonesathirath, Noupith Lonesathirath, Estate ofNouphne Lonesathirath, Khonesavanh Lonesathirath, MichaelLonesathirath, By Noupith Lonesathirath, NouphanhLonesathirath, By Noupith Lonesathirath, KhonesavanhLonesathirath, Nouphap Lonesathirath, By NoupithLonesathirath, Khonesavanh Lonesathirath, Bounma Karaphet,Douangchai Daraphet, Jaloonsin Miserev.Avis Rent A Car System, Inc., Continental Casualty Company
NO. 95-1975
United States Court of Appeals,Third Circuit.
June 19, 1996

Appeal From:  E.D.Pa., No. 95-cv-01624,
Padova, J.


1
AFFIRMED.